Citation Nr: 1755155	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-34 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for basal cell carcinoma of the upper left back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1989 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.

During the Board hearing, the Veteran offered testimony as to all disabilities related to his basal cell carcinoma diagnosis in addition to testimony related to the specific residuals of basal cell carcinoma of the upper left back.  However, the Board notes that the only issue before the Board is the matter of the Veteran's entitlement to an initial compensable rating for basal cell carcinoma of the upper left back.

By way of background, the RO granted service connection for basal cell carcinoma of the upper left back (claimed as skin cancer, primarily upper body but including face and arms) and assigned a noncompensable evaluation, effective March 25, 2010, in the July 2010 rating decision on appeal.  See March 2010 Application for Compensation and/or Pension (VA Form 21-526).  The Veteran submitted a notice of disagreement regarding "basal cell carcinoma of the upper left back" in July 2011.  It is noted that on a July 2010 notice letter, the Veteran wrote, "Appeal Please" and circled the basal cell carcinoma of the upper left back (claimed as skin cancer, primarily upper body but including face and arms, and in November 2011, the Veteran filed a claim for an increased evaluation for basal cell carcinoma of the upper body, back, face, and arms.  See November 2011 Supplemental Claim for Compensation (VA Form 21-526b).  The Board notes, however, that the Veteran only had service connection for basal cell carcinoma of the upper left back at that time.  Thereafter, in October 2013, the RO issued a rating decision in which it denied service connection for basal cell carcinoma of the bilateral arms and granted service connection for scars of the right forehead/brow and right neck, left chest, and left temple, status post basal cell carcinoma.  The Veteran did not submit a notice of disagreement with the October 2013 decision and the RO has not certified to the Board any issues other than the Veteran's entitlement to an initial compensable rating for basal cell carcinoma of the upper left back.  See January 2015 Certification of Appeal (VA Form 8).

In light of the foregoing, the Board finds that the only issue before the Board is the matter of the Veteran's entitlement to an initial compensable rating for basal cell carcinoma of the upper left back.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.

During his April 2017 Board hearing, the Veteran indicated that his basal cell carcinoma has worsened and will continue to worsen progressively.  As this evidence suggests that the Veteran's service-connected disability may have worsened since the April 2013 examination, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of the Veteran's December 2013 report that much of the evidence of record is either incorrect or missing, the Board also finds that a remand is necessary to obtain outstanding treatment records.  The AOJ should ask the Veteran to provide or authorize VA to obtain outstanding records of his pertinent non-VA treatment and associate with the claims file his outstanding and pertinent VA treatment records.  See December 2013 Appeal to Board of Veterans' Appeals (VA Form 9); 38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize VA to obtain outstanding non-VA treatment records that pertain to his basal cell carcinoma.  In addition, associate with the claims file any outstanding VA treatment records.  Any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  After associating any outstanding records with the claim folder, schedule the Veteran for a VA examination to determine the current severity of his service-connected basal cell carcinoma of the upper left back.  The claims file, and any newly associated evidence, must be made available to and reviewed by the examiner and the examiner should annotate the report as to whether the claims file was reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any necessary diagnostic tests and studies should be conducted and the examiner is asked to comment on any relevant VA or private treatment records in his or her report.  The examiner should fully explain any opinion stated.

The examiner should record in detail the Veteran's history of basal cell carcinoma, to include the dates and duration of treatment rendered in each case, the nature of the treatment (including systemic chemotherapy, X-rays of more than the skin, and/or surgery more extensive than a wide local excision), the post-treatment outcomes (whether the cancer recurred or metastasized), the residuals of the cancer and treatment, and the extent to which the residuals affect his ability to function.

The examiner should also specifically identify the number and location of all upper left back scars resulting from the Veteran's treatment and describe the severity of each scar utilizing the nomenclature of the rating schedule.  Specifically, the examiner should document the percentage of his upper left back that has been affected by this disorder; document the size of any scars; and indicate whether any scars are nonlinear, deep, superficial, unstable (with frequent loss of covering of skin over the scar), painful, and/or tender.

The examiner should also indicate whether treatment has included systemic therapy such as corticosteroids or other immunosuppressive drugs and, if so, the total duration of such treatment in the past 12-month period.

3.  Readjudicate the issue of the Veteran's entitlement to an initial compensable rating for basal cell carcinoma of the upper left back.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, return the matter to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




